Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species: depositing high melting target material in claim 15, and depositing heavy rare earth material in claim 16.  The species are independent or distinct because high melting target material and heavy rare earth material are mutually exclusive: the material may not be both high melting target material and heavy rare earth material at the same time. In addition, these species are not obvious variants of each other based on the current record.
This application contains claims directed to the following patentably distinct species:  preparing the NdFeB as coarse powder in claim 12, and preparing the NdFeB into sheets in claims 14 and 17. The species are independent or distinct because coarse powder and sheets are mutually exclusive: the NdFeB may not be both coarse powder and sheets at the same time. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 11, 13, 18-20 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Attorney Aron Griffith, 713-228-8600 on 9/9/2021, a provisional election was made without traverse to prosecute the invention of high melting target material in claim 15, and preparing the NdFeB into sheets in claims 14 and 17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12 and 16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 11, 13-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "high-melting particles", “high-melting target material”, and “high-melting element particles” in claims 11, 14, 15, 18, are relative terms which render the claims indefinite.  These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification teaches that “high-melting” means high melting points.  However, it is not known what temperature, if any, is specifically considered as “high” melting point.  For the purpose of further examination, based on the specification “the high-melting element particles are selected from particles of elements W, Mo, V, Ti, Ta, Zr, Nb, Co, Cr or Ga” [0025 spec.], any particle or material that made from the aforementioned elements will be considered meeting the limitation.  Claims 13, 17 and 19-20 are rejected likewise as depending on claim 11.
The term "desired" in claim 15 is a relative term which renders the claim indefinite.  The term "desired" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what standard is for “desired” or if the term “desired” is meant to impart any further limitations to the type of high melting material.  For the purpose of further examination, based on the broadest .
The term "fine powder" in claim 17 is a relative term which renders the claim indefinite.  The term "fine powder" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what standard is for “fine” or what specific particle size, if any,qualifies as fine powder.  For the purpose of further examination, based on the broadest reasonable interpretation, any powder obtained from hydrogen crushing, disproportionation reaction, and jet milling is considered meeting this limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 11, 13, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (CN102347126A), machine translation is used as reference here.
Regarding claim 11, Xu teaches A method for preparing a NdFeB permanent magnetic material [p.1], the method comprising: preparing a R-Fe-B-Al magnetic material, R represents one of the rare earth elements containing Nd; applying Ra-Al or Ra-Al-X (where Ra represents Dy and/or Tb; X represents one or more of Co, Cu, Ga, Zr elements) metal powder onto the surface of R-Fe-B-Al magnetic material by physical vapor deposition [p.3], and performing orientation molding and sintering on the covered R-Fe-B-Al material to provide the NdFeB permanent magnet material [p.3].
The examiner submits that Xu’s R-Fe-B-Al overlaps the claimed NdFeB magnetic material; and Xu’s Ra-Al or Ra-Al-X (where Ra represents Dy and/or Tb; X represents one or more of Co, Cu, Ga, Zr elements) metal powder overlaps the claimed heavy rare earth particles or high-melting particles because Dy and Tb are heavy rare earth elements; and Xu’s Co, Cu, Ga, Zr overlaps the claimed high-melting particles.

Regarding claim 13, Xu teaches that the R-Fe-B-Al magnetic material is prepared from R-Fe-B-Al melt-cast before rapid solidification into alloy sheet [p.2].  Thus, the NdFeB magnetic material is prepared from a NdFeB magnet.

Regarding claim 15, Xu teaches depositing Ra-Al or Ra-Al-X (where Ra represents Dy and/or Tb; X represents one or more of Co, Cu, Ga, Zr elements) metal powder, which overlaps the claimed high melting target material in physical vapor depositing as stated above.  The examiner submits that the claimed step of selecting a desired high-melting target material is naturally included in Xu because the material of Ra-Al or Ra-Al-X must be selected before being used in this application.  Xu does not expressively teach the steps of placing the material in a physical vapor deposition device, turning on the, and depositing.  The examiner submits that these steps are obvious to one of ordinary skill and would have naturally flowed from the disclosure of Xu, because the material must naturally be placed in the physical vapor deposition device, and the device must be turned on in order to carry out the process.

Regarding claim 18, Xu teaches depositing Ra-Al or Ra-Al-X (where Ra represents Dy and/or Tb; X represents one or more of Co, Cu, Ga, Zr elements) metal powder, which overlaps the claimed W, Mo, V, Ti, Ta, Zr, Nb, Co, Cr or Ga.

Regarding claim 20, Xu teaches “the average particle size of the air-flow milling powder is 3.5 μm” [p.3], falling within the claimed 300 nm-20 µm.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (CN102347126A), machine translation is used as reference here, as applied to claim 11 above, further in view of Fan et al (CN102280240A), machine translation is used as reference here.
Regarding claim 14, Xu teaches does not expressively teach the claimed mixing ingredients step in obtaining the NdFeB sheets.  However, Xu teaches melt cast the R-Fe-B-Al alloy and rapid solidification to obtain the sheets as stated above.  The examiner submits that mixing ingredients and smelting is naturally included in the melt cast because the elements of R, Fe, B, and Al need to be mixed before being melted in order to obtain homogeneous alloy.  The examiner also submits that Xu’s melt casting and rapid solidification into sheets is equivalent to the claimed smelting and strip casting.
Xu teaches that after metal infiltration, conventional production methods are used to complete the processes of air milling powder [p.3].  The examiner submits that since the infiltration is related Ra-Al-X metal into the R-Fe-B-Al ally on the sheets, the air milling refers to crushing and milling of the sheets into powder.
Xu does not expressively teach that the physical vapor deposition process is carried out in inert gas atmosphere.  Fan teaches method for preparing high-performance sintered NdFeB using physical vapor deposition to apply Dy on the surface of NdFeB [p.2].  Physical vapor deposition is carried out under argon atmosphere [step (3), p.2].  The examiner submits that argon atmosphere is the claimed inert gas atmosphere.  Thus, the claimed elements of physical vapor deposition and inert gas atmosphere are all included in the prior art, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill could have combined the elements of physical vapor deposition and inert gas atmosphere, each element merely performs the same function as it does separately. The result of the combination is predictable – a heavy rare earth or high melting powder coated NdFeB magnet. Using inert gas atmosphere .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (CN102347126A), machine translation is used as reference here, as applied to claim 11 above, further in view of Fan et al (CN102280240A), machine translation is used as reference here, Ling et al (US 20100224486 A1), Nakamura et al (“Effects of Hydrogenation-Disproportionation-Desorption-Recombination Processing Parameters on the Particle Size of Ultrafine Jet-Milled Nd-Fe-B Powders”, Materials Transactions, Vol. 56, No. 1 (2015)), Nagata et al (US 20150357119 A1), and Heaney (“Vacuum sintering”, Sintering of advanced materials, Woodhead Publishing Limited, 2010).
Regarding claim 17, the claimed mixing and smelting and strip casting is obvious in Xu’s teaching as stated above.  Xu does not expressively teach hydrogen crushing and disproportion reaction.  Fan teaches hydrogen alloy explosion crushing the master alloy quick setting thick sheet [p.3].  Thus, the claimed elements of preparing the NdFeB magnetic material and hydrogen crushing the sheets are all included in the prior art, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill could have combined the elements of preparing the NdFeB magnetic material and hydrogen crushing the sheets, each element merely performs the same function as it does separately. The result of the combination is predictable – a NdFeB powder material, which would have been reasonably 
Nakamura discloses effects of hydrogenation-disproportionation-desorption-recombination (HDDR) on particle size of NdFeB powders, and teaches that HDDR can produce ultrafine NdFeB powders which improves coercivity of NdFeB [p.129].  Therefore, it would be obvious to modify Xu with Nakamura by disproportionation for the purpose of getting ultrafine powder to improve coercivity.
Xu teaches air-flow milling [p.3], which meets the claimed jet milling.
Xu does not teach the physical vapor deposition is thermal resistance evaporation deposition method.  However, Ling teaches a dynamic film thickness control method for depositing a coating; and coating methods include thermal-resistance evaporation and other physical vapor deposition [0030].    Since thermal resistance evaporation serves the same purpose of physical vapor deposition, it would be 
Xu teaches that the metal infiltration is 900 °C for 8 hours.  The examiner submits that since infiltration is after deposition, it is a heat treatment to the covered NdFeB magnetic material.
Xu teaches orientation and sintering [p.3], but does not teach the orientation molding is orientation compression molding and the sintering is performed in a vacuum.  However, Nagata teaches compacting the powder in a magnetic field molder for orientation [0061].  Thus, the claimed elements of orientation and compression molding are all included in the prior art, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill could have combined the elements of orientation and compression molding, each element merely performs the same function as it does separately. The result of the combination is predictable – a magnetic product, which would have been reasonably recognized by one of ordinary skill. Therefore, it would have been obvious to one of ordinary skill to combine Nagata’s compression molding to Xu’s orientation (see MPEP 2143.I).
Xu does not teach the sintering is performed in a vacuum.  However, Heaney teaches vacuum sintering and stated that “the reasons for the use of vacuum are to provide a clean atmosphere and in many cases to evaporate impurities from the high surface area powder starting material” [p.189].  Therefore, it would be obvious to modify Xu with Heaney by using vacuum sintering for the purpose of providing a clean atmosphere and evaporating impurities from the high surface area powder starting material.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (CN102347126A), machine translation is used as reference here, as applied to claim 11 above, further in view of Polcik et al (US 20190368029 A1).
Regarding claim 19, Xu does not teach the physical vapor deposition comprises using an inert atmosphere, a temperature of 300-500 °C, and a deposition rate of 0.01-50 µm/min.  However, Polcik teaches a physical vapor deposition process in a gas mixture of Ar and N2 [0058].  The examiner submits that a gas mixture of Ar and N2 meets the claimed inert atmosphere.  Polcik also teaches the coating temperature is 430±20 °C [0058], falling within the claimed 300-500 °C.  Polcik’s Fig. 1 teaches the coating rate ranging from 75 nm/min to 130 nm/min, or 0.075-0.13 µm/min, falling within the claimed 0.01-50 um/min.  Polcik also teaches that increased coating rate 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANGTIAN XU/
Examiner, Art Unit 1734                                                                                                                                                                                           
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734